Case 2:18-cv-09001-SJO-AGR Document 43 Filed 06/14/19 Page 1 of 2 Page ID #:217


  1
  2                                                               JS-6
  3
  4
  5
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
 12    CARMEN JOHN PERRI, an                 Case No.: 2:18-cv-09001-SJO-AGRx
       individual,
 13
 14    Plaintiff,                             [PROPOSED] ORDER DISMISSAL
                                              WITH PREJUDICE
 15    v.
 16
       BINH DAN RESTAURANT, a
 17    business of unknown form; DIEM
 18    DOAN NGUYEN, a married
       woman, as her sole and separate
 19    property; and DOES 1-10, inclusive,
 20
                      Defendants.
 21
 22
 23
 24
 25
 26
 27
 28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
Case 2:18-cv-09001-SJO-AGR Document 43 Filed 06/14/19 Page 2 of 2 Page ID #:218
  1          After consideration of the Joint Stipulation for Dismissal of the entire action
  2    with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Binh Dan
  3    Restaurant and Diem Doan Nguyen (“Defendants”), the Court hereby enters a
  4    dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its
  5    entirety. Each party shall bear his or its own costs and attorneys’ fees.
  6          IT IS SO ORDERED.
  7
       DATED: June 14, 2019
  8
  9
                                        UNITED STATES DISTRICT COURT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            1
                                     [PROPOSED] ORDER
                                 DISMISSAL WITH PREJUDICE
